DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 9-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iou (US 2021/0123154 A1).
As to claims 1 and 11, Iou discloses a substrate carrier (Title “electrode frame” as required by instant claim 1) and an electrochemical deposition system (as required by instant claim 11 since claim 11 merely restates the limitations to claim 1 with the exception for the preamble) for carrying a substrate to be coated (See Fig. 8), the substrate to be coated comprising a first surface and a second surface arranged opposite to each other ([0020] “…first lateral side of the electroplating substrate P, and each of the second substrate conductive components 35 will be electrically connected to the second lateral side of the electroplating substrate P.”), the first surface being provided with a conductive film layer (Note while Iou fails to explicitly discloses this feature, this feature is interpreted via MPEP 2111.02 as being a part of the preamble thus not further structurally limiting the “substrate carrier” but rather require the functionality of the substrate carrier ability to contact a conductive film layer of a substrate when such a substrate is held by the carrier. Further, the actual substrate when defined in relation to a substrate holder is interpreted under MPEP 2115 as the material worked upon by the apparatus which explicitly recites “A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).”), the substrate carrier comprising: 
	a carrier body (#21), wherein the carrier body comprises at least one carrying surface for carrying and fixing the substrate to be coated (See annotation below), and a first conductive sheet is provided on the carrying surface (#22); and 
	a cover plate (#30), the cover plate comprising a frame structure with a hollow interior (see annotation below), the cover plate being opposite to the carrying surface (See Fig. 1) and being detachably fixed on the carrying surface (See Fig. 3 [0020] “…when the first frame group 20 and the second frame group 30 are combined by multiple elastic locks 40…” and Fig. 5 showing locking mechanism 40 provided for securing together), a shape of the frame structure matching a shape of the substrate to be coated (See Fig. 3 shape of frame is rectangular and shape of workpiece P is rectangular), the cover plate being configured to be fixed on the carrying surface and being in contact with the first surface of the substrate to be coated (See assembled with substrate P and contact with substrate P in Fig. 9), the cover plate comprising an inner side surface facing the carrying surface (See annotation below), and a second conductive sheet being provided on the inner side surface (#32), 
	wherein an elastic connector is provided between the first conductive sheet and the second conductive sheet (#s 24), and when the substrate to be coated is fixed on the carrying surface, the second conductive sheet is respectively in electrical communication with the conductive film layer and the first conductive sheet via the elastic connector ([0020] “when the first frame group 20 and the second frame group 30 are combined by multiple elastic locks 40 will make the second frame strip conductive component 34, the second conductive frame strip 32, and the first frame strip conductive component 24 electrically connected,” shown in greater detail in Fig. 10 #3412 “Elastic sheet part”).

    PNG
    media_image1.png
    804
    813
    media_image1.png
    Greyscale


As to claims 2 and 12, Iou discloses at least one of an elastic pogo pin, a spring, or a deflectable dome (#3412 is considered either a spring or pogo pin).

As to claims 3 and 13, Iou further discloses wherein when the substrate to be coated is fixed on the carrying surface, a part of an orthographic projection of the second conductive sheet onto the carrying surface coincides with an orthographic projection of the first conductive sheet onto the carrying surface, and another part of the orthographic projection of the second conductive sheet onto the carrying surface coincides with an orthographic projection of the conductive film layer onto the carrying surface (See Fig. 9 showing projections of 32 and 22 sheets and workpiece).

As to claims 4 and 14, Iou further discloses wherein a fixing mechanism for limiting and fixing the substrate to be coated on the carrying surface is further provided on the carrier body (#s 40).

As to claims 6 and 16, Iou further discloses wherein the first conductive sheet is embedded in the carrier body and exposed at a surface of the carrying surface. (#211 slot to which #22 is inserted [0020]).

As to claims 7 and 17, Iou further discloses wherein the cover plate is detachably connected to the carrier body in an adsorbing manner. (See assembly in Fig. 4 and 5 which absent further limitation as to what “adsorbing manner” is, meets said claim limitations).

As to claims 9 and 19, Iou further discloses wherein the first conductive sheet comprises four sub-conductive sheets, a first sub-conductive sheet of the four sub-conductive sheets is connected to a third conductive sheet, and the third conductive sheet extends to an edge of the carrier body and is used for connecting to an external rectifier (See annotation below provided with the same interpretation of each conductive sheet in light of the specification of the description of Fig. 1).

    PNG
    media_image2.png
    804
    813
    media_image2.png
    Greyscale


As to claims 10 and 20, Iou further discloses wherein the cover plate comprises a cover plate main body (#31), the cover plate main body is in a frame structure (See Fig. 1), a groove is provided on an inner side surface of the cover plate main body (#311), and the second conductive sheet is provided in the groove ([0020] and Fig. 5).

Claims 1, 2, 4-8, 10-12, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rauenbusch et al (US 2015/0225868 A1)
As to claims 1 and 11, Rauenbusch discloses a substrate carrier (Title “holding device” as required by instant claim 1) and an electrochemical deposition system (Fig. 10 as required by instant claim 11 since claim 11 merely restates the limitations to claim 1 with the exception for the preamble) for carrying a substrate to be coated (#5 in figures), the substrate to be coated comprising a first surface and a second surface arranged opposite to each other (#s 6 and 7), the first surface being provided with a conductive film layer ([0033] “two electrically conductive surfaces. This feature is interpreted via MPEP 2111.02 as being a part of the preamble thus not further structurally limiting the “substrate carrier” but rather require the functionality of the substrate carrier ability to contact a conductive film layer of a substrate when such a substrate is held by the carrier. Further, the actual substrate when defined in relation to a substrate holder is interpreted under MPEP 2115 as the material worked upon by the apparatus which explicitly recites “A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).”), the substrate carrier comprising: 
	a carrier body (#41 OR 42), wherein the carrier body comprises at least one carrying surface for carrying and fixing the substrate to be coated (See Fig. 6 showing area holding substrate), and a first conductive sheet is provided on the carrying surface (#43); and 
	a cover plate (#42 OR 41), the cover plate comprising a frame structure with a hollow interior (#32), the cover plate being opposite to the carrying surface (See Fig. 4) and being detachably fixed on the carrying surface ([0052]), a shape of the frame structure matching a shape of the substrate to be coated (See Fig. 5 shape of opening is circular and shape of workpiece P is circular), the cover plate being configured to be fixed on the carrying surface and being in contact with the first surface of the substrate to be coated (See assembled in Fig. 5 and 6), the cover plate comprising an inner side surface facing the carrying surface (Fig. 5), and a second conductive sheet being provided on the inner side surface (#46), 
	wherein an elastic connector is provided between the first conductive sheet and the second conductive sheet (#s 13/14), and when the substrate to be coated is fixed on the carrying surface, the second conductive sheet is respectively in electrical communication with the conductive film layer and the first conductive sheet via the elastic connector (absent how “electrical communication is relayed” the elastic connectors 13/14 are in electrical communication with 18/19 rings, respectively, and further 43/46 via direct contact in electrical communication via the plating system).


As to claims 2 and 12, Rauenbusch discloses at least one of an elastic pogo pin, a spring, or a deflectable dome (#13/14 is considered either a spring).

As to claims 4 and 14, Rauenbusch further discloses wherein a fixing mechanism for limiting and fixing the substrate to be coated on the carrying surface is further provided on the carrier body ([0052] vacuum system OR #s 71/72 magnetic fixing means).

As to claim 5, Rauenbusch further discloses wherein the fixing mechanism comprises: one or more first vacuum adsorption holes provided on the carrying surface (#s 50); and a first vacuum line connected to the first vacuum adsorption holes (#59), wherein the first vacuum line is provided inside the carrier body ([0047]).

As to claims 6 and 16, Rauenbusch further discloses wherein the first conductive sheet is embedded in the carrier body and exposed at a surface of the carrying surface. (See Fig. 6 sheets 43 embedded in #45 and sheet 46 embedded in 48).

As to claims 7 and 17, Rauenbusch further discloses wherein the cover plate is detachably connected to the carrier body in an adsorbing manner. ([0052])

As to claim 8 and 18, Rauenbusch further discloses wherein the cover plate is provided with one or more first magnetic components on the inner side surface (Fig. 9 #71 [0056]-[0057]); the carrier body is provided with one or more second magnetic components for generating a magnetic attraction force with the first magnetic components at a peripheral region of the carrying surface (Fig. 9 #72 [0056]-[0057]).

As to claims 10 and 20, Rauebusch further discloses wherein the cover plate comprises a cover plate main body (#48), the cover plate main body is in a frame structure (See Fig. 6), a groove is provided on an inner side surface of the cover plate main body (area upon which 48 is located in), and the second conductive sheet is provided in the groove (Fig.65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795